DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues the following:
Takada fails to teach that a shape of a supply check valve is in a tubular form.
The check valve 43 of Hofmann, unlike the hydraulic oil control valve of claim 1, the hydraulic oil needs to bypass an outer edge portion of the check valve 43 at the time of opening of the check valve 43, so that a flow pressure loss will be disadvantageously increased.
The examiner respectfully agrees and disagrees as explained below:
The examiner agrees with the applicant in that Takada fails to teach that a shape of a supply check valve is in a tubular form. However, as explained in the interview conducted on 03/01/2021 (see attached interview summary), this limitation is taught by Takada in view of Hofmann, as explained in the interview conducted on 03/01/2021 and as further explained below.
The examiner agrees with applicant in that their invention as described in the specification is different as that of Takada in view of Hofmann, and that (in re Takada in view of Hofmann) the hydraulic oil needs to bypass an outer edge portion of the check valve 43 at the time of opening of the check valve 43, so that a flow pressure loss will be disadvantageously increased. However, this feature is not currently claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 19, claim 19 recites inter alia “when the supply check valve is opened, the hydraulic oil, which is outputted from the opening of the supply passage, flows only in one axial direction along a surface of the supply check valve in the axial passage.” As understood, and as shown in fig. 7 of the applicant’s drawing filed 08/16/2019, when the supply check valve is opened, the oil in supply passage 501, first flows (a short distance) in a radial direction, before flowing in an axial direction (to the left as shown in fig. 7), and then again, in a radial, before flowing in an axial direction (around 601), before flowing again in a radial direction (around 611). This being the case, it is unclear, how the hydraulic fluid can flow only in one axial direction, and not also flow at least somewhat in a radial direction as well, since the claim requires that the hydraulic fluid can only flow in one direction, and that the direction of flow is in an axial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (U.S. 20170022854) in view of Hofmann et. al. (U.S. 20150218977).
Regarding claim 1, Takada teaches a hydraulic oil control valve (as shown in fig. 1; electromagnetic selector valve 21; [0068]) configured to control a flow of hydraulic oil to be supplied from a hydraulic oil supply source (23) to a hydraulic oil supply subject (camshaft 2; [0035]), the hydraulic oil control valve comprising:
an outer sleeve that is shaped in a tubular form (bottomed cylindrical valve body 50; [0068]);
an inner sleeve that is shaped in a tubular form (bottomed cylindrical sleeve 51; [0068]) and is placed at an inside of the outer sleeve (as shown in fig. 1);
a supply passage (oil hole 40; [0151]; Note: oil hole 40 is connected to line 20a via a connecting passage as shown in fig. 1) that extends through the inner sleeve or the outer sleeve in a radial direction (as shown in fig. 1), wherein the supply passage is configured to conduct the hydraulic oil that is supplied from the hydraulic oil supply source (as shown in fig. 1);
an axial passage (introduction port 50b through about 57d, and into 55a; [0078]) that is located between the outer sleeve and the inner sleeve and extends in an axial direction (as shown in fig. 1), wherein the supply passage opens to one end portion of the axial 
a supply check valve (57b; [0078-0079]) that is installed in the axial passage and is located on a radial side of the supply passage (connecting portion of 40 to 20a; Note: ball is offset in a radial direction from vertical axis of connecting portion of 40 to 20a) where a radially outer side of the inner sleeve or a radially inner side of the outer sleeve is placed (as shown in fig. 1), 
wherein the supply check valve is configured to enable a flow of the hydraulic oil from the supply passage toward the axial passage and is configured to limit a flow of the hydraulic oil from the axial passage toward the supply passage ([0078-0079]); 
when the supply check valve is opened (as shown in at least fig. 15a-b), the hydraulic fluid flows from the supply passage to the axial passage through a space, which is formed between an opening of the supply passage and the supply check valve in the axial direction (note: fig. 1 shows check valve 57b in the closed position; further, when check valve 57b is open, as shown in fig. 14, the oil flows in an axial direction, before flowing in a radial direction at 57d) and then directly opens to the axial passage in the axial direction (as shown in at least fig. 15a-b).
However, Takada fails to teach
the supply check valve is shaped in a tubular form and is resiliently deformable in the radial direction; and
when the supply check valve is opened, the hydraulic fluid flows from the supply passage to the axial passage through a space, which is formed between an opening of the radial direction and directly opens to the axial passage in the axial direction.
Hofmann teaches an analogous hydraulic oil control valve having 
an analogous supply check valve (fig. 2; first check valve 43/first closure element 43; [0046-0047]) that is in a tubular form (band shaped; [0046]), and is resiliently deformable in the radial direction (as suggested by fig. 4, and [0058-0059]; note the radial expansion as mentioned in [0059]); and
when the supply check valve is opened, the hydraulic fluid flows from analogous supply passage (fig. 4; supply channel 37; [0045]) to analogous axial passage (32; note 32 extends somewhat in an axial direction, and thus considered to be an axial passage) through a space (as shown in fig. 3), which is formed between an opening of the supply passage and the supply check valve (as shown in fig. 3) in the radial direction and directly opens to the axial passage in the axial direction (as indicated in fig. 3).
It is commonly known in the art that check valves can take on a variety of shapes and sizes, and it is also routine in the art to choose an appropriate check valve having an appropriate shape, size, opening/closing pressure, etc. for a particular application. Further, one having ordinary skill in the art could reasonably choose an appropriate check valve, such as a tubular or band shaped check valve (such as the one taught by Hofmann), in order to save space.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Takada, to incorporate supply check valve is shaped in a tubular form and is resiliently deformable in the radial direction, such that when the supply check valve is opened, the hydraulic fluid flows from the supply passage to the axial passage through a space, which is formed between an opening of the supply passage the radial direction and directly opens to the axial passage in the axial direction, as clearly suggested and taught by Hofmann, in order to prevent contact or a touching of the check valve with the valve housing, leading to an improved and faster response of the hydraulic valve ([0015]).

Regarding claim 2, Takada and Hoffman teach the hydraulic oil control valve according to claim 1, and Takada further teaches a movement limiting portion (coiled spring 57e; [0079]) that is configured to limit movement of the supply check valve in the axial direction.
Regarding claim 3, Takada and Hoffman teach the hydraulic oil control valve according to claim 1, and further teaches a circumferential passage (59; Note: 59 is connected to at least 55a via. and extends through 57d to 50b as shown in 15a) that is shaped in an annular form (as indicated in [0078]) and extends from the one end portion of the axial passage in a circumferential direction at a location that is between the outer sleeve and the inner sleeve (as shown in fig. 14 and 15a), wherein:
the supply check valve (57b) is placed at the one end portion of the axial passage and the circumferential passage such that the supply check valve is resiliently deformable (via valve spring 57e) in the radial direction (as shown in fig. 14 and as explained above); and 
the axial passage (introduction port 50b through about 57d as described above) has: 
a valve seat surface (generally around 57c) that is formed around an opening of the supply passage, wherein the supply check valve is configured to contact the valve seat surface (as shown in fig. 14); and 
a stopper surface (as shown in fig. 14; right hand side of 51a contacting 57b) that is formed at a location where the stopper surface is opposed to the opening of the supply passage, 
wherein the stopper surface is configured to limit radial deformation of the supply check valve (Note: contact with 51a limits radial deformation) when the supply check valve contacts the stopper surface (as shown in fig. 14).
However, Hofmann further teaches a shape of a supply check valve is in a tubular form (see claim 1 above).
NOTE: motivation to combine is also given in claim 1 above.
Regarding claim 4, Takada and Hofmann teach the hydraulic oil control valve according to claim 3, and Takada further teaches wherein the axial passage has a valve seat step surface (fig. 14; Note stepped surface around valve seat) that is located on an axial side of the valve seat surface where the another end portion of the axial passage is placed (as shown in fig. 14), and the valve seat step surface is located on a radial side of the valve seat surface (Note valve seat stepped surface located in a radial direction from central longitudinal axis of control valve).
Both Takada and Hofmann fail to teach that the valve seat step surface is located where a radially outer side of the inner sleeve or a radially inner side of the outer sleeve is placed.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the check valve (including the valve seat and valve seat step surface) to a radially outer side of the inner sleeve or a radially inner side of the outer sleeve, since it has been held that rearranging parts of an invention (in this case, just rearranging the location of the check valve (including the valve seat and valve seat step surface)) involves only routine skill in the art.  In re Japikse
Regarding claim 5, Takada and Hofmann teach the hydraulic oil control valve according to claim 3, and Takada further teaches wherein the axial passage has a stopper step surface (stepped surface of 51a as shown in fig. 14) that is located on an axial side of the stopper surface where the another end portion of the axial passage is placed, and the stopper step surface is located on a radial side of the stopper surface where a radially outer side of the outer sleeve or a radially inner side of the inner sleeve is placed.
Both Takada and Hofmann fail to teach that a stopper step surface is located where a radially outer side of an outer sleeve or a radially inner side of an inner sleeve is placed.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the check valve (including a stopper step surface) to a radially outer side of the outer sleeve or a radially inner side of the inner sleeve, since it has been held that rearranging parts of an invention (in this case, just rearranging the location of the check valve (including a stopper step surface)) involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, Takada and Hofmann teach the hydraulic oil control valve according to claim 5, and Takada further teaches wherein a boundary between the stopper surface and the stopper step surface is located within an axial extent of the supply check valve (as shown in fig. 14).

Regarding claim 8, Takada and Hoffman teach the hydraulic oil control valve according to claim 1, and Takada further teaches a radial passage that extends through the inner sleeve (top oil flow path as shown in fig. 15a, extending from at least 56f past stopper 61) or the outer sleeve in the radial direction, wherein one end portion of the radial passage is connected to the another end 
Regarding claim 9, Takada and Hoffman teach the hydraulic oil control valve according to claim 1, and Takada further teaches wherein:
an inner peripheral wall of the outer sleeve is in a form of a cylindrical surface (as shown in fig. 11, and previously explained in claim 1); 
an outer peripheral wall of the inner sleeve is in a form of a cylindrical surface (as shown in fig. 11, and previously explained in claim 1); and
the axial passage is formed at a fitting boundary between the outer sleeve and the inner sleeve such that the axial passage is radially inwardly recessed from the outer peripheral wall of the inner sleeve (as shown in fig. 15a) or is radially outwardly recessed from the inner peripheral wall of the outer sleeve.

Regarding claim 10, Takada and Hoffman teach the hydraulic oil control valve according to claim 9, and Takada further teaches wherein:
the outer sleeve (50) has a threaded portion (fig. 11; 50f; [0070]) formed at an outer peripheral wall of the outer sleeve (as shown in fig. 1) while the threaded portion is configured to threadably engage with an inner wall of the hydraulic oil supply subject (threaded portion 50f of valve body 50 is threaded into camshaft 2, as shown in fig. 1, and indicated via. [0070]); and
the axial passage is formed at the inner sleeve (as shown in fig. 1, and explained above).
Takada fails to teach that 
the inner sleeve is made of a material that has a hardness, which is lower than a hardness of the outer sleeve.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the inner sleeve out of a material having a lower hardness than the outer sleeve in order to reduce wear and internal leakages, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Takada and Hoffman teach the hydraulic oil control valve according to claim 10, and Takada further teaches wherein: the outer sleeve is made of a material that include iron (valve body 50 is made of an iron-based metal material; [0069]). 
However, Takada fails to teach that 
the inner sleeve is made of a material that includes aluminum.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the inner sleeve out of a material having a lower hardness (such as aluminum) than the outer sleeve in order to reduce wear and internal leakages, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14,
However, it is common and routine in the art to use aluminum in engine applications where it is desirable to save weight, have a material with a high heat transfer coefficient, or to have a material that is fairly inexpensive and easy to machine/form.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the outer sleeve and the inner sleeve out of aluminum in order to reduce costs, machine time (aluminum is easier to machine than steel), part weight, etc. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 15, Takada and Hoffman teach the hydraulic oil control valve according to claim 1, and Takada further teaches wherein:
the outer sleeve (fig. 1; 50) and the inner sleeve (51) have at least one control port (phase-retard passage hole 18a, phase-advance passage hole 19a; [0065]) that is configured to connect with the hydraulic oil supply subject (valve body 50 and sleeve 51 are mechanically and hydraulically connected to camshaft 2, as shown in fig 1);
the hydraulic oil control valve further comprises a spool (fig. 11; spool valve element 52) that is shaped in a tubular form while the spool is configured to reciprocate in the axial direction at an inside of the inner sleeve and forms an inside space (fig. 15a; internal passage hole 60; [0082])  at an inside of the spool; 
the spool has: 
a supply passage (64a), which is configured to connect between the inside space and the another end portion of the axial passage; and 
at least one control passage (hole 64b, hole 64c; [0084]), which is configured to connect between the inside space and the at least one control port; and 
the spool enables and disables communication between the at least one control passage and the at least one control port depending on a position of the spool relative to the inner sleeve (as shown in fig. 15a-fig. 18a).

Regarding claim 16, Takada teaches a valve timing adjustment device (fig. 1; phase conversion mechanism 3; [0035]) that is configured to be installed in a drive force transmission path for transmitting a drive force from a drive shaft to a driven shaft (fig. 1; via. timing chain and sprocket 1; [0035]) of an internal combustion engine and is configured to adjust a valve timing of a valve that is driven to open and close by the driven shaft (note: the camshaft is driven by the crankshaft, and the camshaft(s) opens and/or closes the intake/exhaust valves, as is typical in the art), wherein one of the drive shaft and the driven shaft is defined as a first shaft (crankshaft; [0035]) while the other one of the drive shaft and the driven shaft is defined as a second shaft (fig. 1; camshaft 2; [0035]), the valve timing adjustment device comprising:
a housing (7; [0038]) that is configured to rotate synchronously (housing 7 is integrally formed with sprocket 1) with the first shaft (via the timing chain) and is fitted to an end portion of the second shaft, wherein the housing is rotatably supported by the second shaft (as shown in fig. 1);
a vane rotor (fig. 1-2; rotor 9; [0038]) that is fixed to the end portion of the second shaft and includes a vane (fig. 2; 16a-16d; [0040]) that partitions a space at an inside of the housing into a plurality of hydraulic chambers (fig. 2; 11, 12; [0038]), 
wherein the vane rotor is configured to rotate relative to the housing ([0046]) according to a pressure of hydraulic oil supplied from the hydraulic oil supply source to the plurality of hydraulic chambers ([0064]); and 
the hydraulic oil control valve of claim 15 (as described above), wherein: 
the hydraulic oil supply subject is the valve timing adjustment device (camshaft 2; [0035]; Note: camshaft is connected to a cam phaser, as described above to advance and retard cam phasing); and 
the at least one control port is connected to the plurality of hydraulic chambers (as described above).
Regarding claim 17, Takada and Hoffman teach the valve timing adjustment device according to claim 16, and Takada further teaches wherein the hydraulic oil control valve is placed at a center of the vane rotor (as shown in fig. 1).

Regarding claim 19, Takada and Hoffman teach the hydraulic oil control valve according to claim 1, and Takada further teaches wherein when the supply check valve is opened (as shown in fig. 15a), the hydraulic oil, which is outputted from the opening of the supply passage, flows only in one axial direction (from right to left as shown in fig. 15a) along a surface of the supply check valve (57b; as shown in fig. 15a) in the axial passage (introduction port 50b through about 57d, and into 55a;).

Allowable Subject Matter
Claims 7, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747